NUMBER 13-08-00629-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE BILLY J. BASHAM


                               On Petition for Writ of Mandamus


                                    MEMORANDUM OPINION

                       Before Justices Rodriguez, Garza, and Vela
                           Memorandum Opinion1 Per Curiam

         Relator, Billy J. Basham, filed a petition for writ of mandamus on August 11, 2008,

seeking relief from an order directing the withdrawal of funds from relator’s inmate trust

account.2      The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief sought.


        1
          See T E X . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          This cause was originally docketed in this Court as a crim inal m atter. See In re Basham, No. 13-08-
00478-CR, 2008 Tex. App. LEXIS ___, at *1 (Tex. App.–Corpus Christi Nov. __, 2008, orig. proceeding) (per
curiam ) (m em . op.).
Mandamus relief is proper only to correct a clear abuse of discretion when there is no

adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). The relator has

the burden of establishing both prerequisites to mandamus relief. In re CSX Corp., 124
S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden is a heavy one. See In re

Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998)

        In the instant case, relator has failed to meet this burden. The petition for writ of

mandamus and accompanying documents do not establish a clear abuse of discretion by

the trial court. See generally TEX . R. APP. P. 52.3(h), 52.3(k), 52.7. Moreover, relator has

not demonstrated that he lacks an adequate remedy by appeal. See In re Johnson, No.

AP-75,898, slip. op. ¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at

http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17

534; Reed v. State, No. 04-07-00004-CV, 2008 Tex. App. LEXIS 5085, at *20 (Tex.

App.–San Antonio July 9, 2008, no pet.) (op.); Abdullah v. State, 211 S.W.3d 938, 940-41

(Tex. App.–Texarkana 2007, no pet.).

       Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P.

52.8(a).

                                                         PER CURIAM



Memorandum Opinion delivered and
filed this 13th day of November, 2008.




                                             2